DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
The second Information Disclosure Sheet (IDS) filed March 3rd, 2023 is received and acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.
	Regarding claim 3, “the or each exhaust module” is indefinite because claim 1 only claims one exhaust module.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention. 
Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation of fan diameter (“the fan diameter D is within the range of 0.3m to 2.0m”), and the claim also recites a fan diameter which is the narrower statement of the range/limitation (“preferably within the range 0.4m to 1.5m, and more preferably in the range of 0.7m to 1.0m”). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy (US 10,253,785 B2) in view of Colborn (US 2017/0009118 A1).
Regarding claim 1, Kenworthy discloses an aircraft (line 23 of column 2) comprising a machine body (the nacelle 20 of Figure 1 is the machine body), the machine body enclosing a turbofan gas turbine engine (16, Figure 1) and a plurality of ancillary systems (power generation and cooling systems are a plurality of ancillary systems, lines 15-20 of column 1), the turbofan gas turbine engine 16 comprising, in axial flow sequence, a heat exchanger module 50 (“the heat exchanger 50 can alternatively be upstream from fan assembly 18,” lines 54-55 of column 3), a fan assembly 18, a compressor module 24, a combustor module 26, a turbine module 28, and an exhaust module 30; wherein the machine body comprises either one or two fluid inlet apertures 40, the or each fluid inlet aperture being configured to allow a fluid flow 43 to enter the machine body and to pass through the heat exchanger module 50, the heat exchanger module being configured to transfer a waste heat load from the gas turbine engine to the fluid flow (lines 37-39 of column 1) prior to an entry of the fluid flow into the fan module, and thence into the compressor module 24, the turbine module 28, the combustor module 26, and the exhaust module 30 (shown in Figure 1).  Kenworthy does not disclose that the heat exchanger module is configured to transfer a waste heat load from the gas turbine engine and the ancillary systems.
Colborn teaches an aircraft with a turbofan engine and heat exchanger, and that the heat exchanger module is configured to transfer a waste heat load from the gas turbine engine and the ancillary systems (lines 6-20 of paragraph [0030]).  It would have been obvious to configure the heat exchange module to transfer a waste heat load from the gas turbine engine and the ancillary systems to the fluid flow of Kenworthy, as taught by Colborn, in order to more efficiently and effectively utilize the onboard heat exchanger to optimize overall aircraft performance.
Regarding claim 3, Kenworthy in view of Colborn discloses the aircraft in claim 1, wherein the machine body further comprises a single fluid exhaust aperture 30, the fluid exhaust aperture being configured to channel the fluid flow from the exhaust module out of the machine body ( see Figure 1).
Regarding claim 5, Kenworthy discloses a method of operating an aircraft (line 23 of column 2), the aircraft comprising a machine body (the nacelle 20 of Figure 1 is the machine body), the machine body enclosing a turbofan gas turbine engine (“nacelle 20 which surrounds the engine 16,” line 42 of column 2) and a plurality of ancillary systems (power generation and cooling systems are a plurality of ancillary systems, lines 15-20 of column 1), the turbofan gas turbine engine comprising, in axial flow sequence, a heat exchanger module 50 (“the heat exchanger 50 can alternatively be upstream from fan assembly 18,” lines 54-55 of column 3, a fan assembly (18, Figure 1), a compressor module 24, a combustor module 26, a turbine module 28, and an exhaust module 30 (see Figure 1); wherein the method comprises the steps of: (i) providing the machine body (the nacelle 20 is the machine body which is provided); (ii) arranging the fan assembly 18, the compressor module 24, the combustor module 26, the turbine module 28, and the exhaust module 30 within the machine body (see the arrangement in the machine body in in Figure 1); (iii) providing the machine body with one fluid inlet aperture (the one inlet aperture, 40, Figure 1), the fluid inlet aperture being configured to allow a fluid flow to enter the machine body and to pass through the heat exchanger module (50, Figure 1); (iv) configuring the heat exchanger module to transfer a waste heat load from the gas turbine engine (lines 37-39 of column 1) to the fluid flow prior to an entry of the fluid flow into the fan module; and (v) operating the engine such that the waste heat load from the gas turbine engine is transferred to the fluid flow (lines 54-66 of column 2) prior to the entry of the fluid flow into the fan module. Kenworthy does not disclose configuring the heat exchanger module to transfer a waste heat load from the gas turbine engine and the ancillary systems to the fluid flow, nor operating the engine such that the waste heat load from the gas turbine engine and the ancillary systems is transferred to the fluid flow.
Colborn teaches configuring the heat exchanger module to transfer a waste heat load from the gas turbine engine and the ancillary systems to the fluid flow, and operating the engine such that the waste heat load from the gas turbine engine and the ancillary systems is transferred to the fluid flow (lines 6-20 of paragraph [0030]).  It would have been obvious to configure the heat exchange module to transfer a waste heat load from the gas turbine engine and the ancillary systems to the fluid flow of Kenworthy - and operate the engine such that the waste heat load from the gas turbine engine and the ancillary systems is transferred to the fluid flow of Kenworthy - as taught by Colborn, in order to more efficiently and effectively utilize the onboard heat exchanger to optimize overall aircraft performance.  Regarding claim 7, Kenworthy in view of Colborn discloses the method of operating an aircraft as claimed in claim 5, wherein step (iii) comprises the additional following step of: (iii)' providing the machine body with a single fluid exhaust aperture 30, the fluid exhaust aperture being configured to channel the fluid flow from the exhaust module out of the machine body (30 see Figure 1).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy (US 10,253,785 B2) in view of Colborn (US 2017/0009118 A1) as applied to claim 1 above, and further in view of Frank (US 2019/0145273 A1).
Regarding claim 2, Kenworthy as modified by Colborn thus far discloses the aircraft as claimed in claim 1, and an engine (or engines) within a nacelle (or nacelles) which are normally on the wing(s) of the aircraft.  Kenworthy as modified by Colborn thus far does not disclose that the machine body comprises two fluid inlet apertures, nor that each of the two fluid inlet apertures are configured to allow a respective fluid flow to enter the machine body, nor that the two fluid flows are blended together prior to entry of the blended fluid flow into the heat exchanger module. 
Frank teaches an aircraft with a fluid flow and a heat exchanger, and that the machine body contains an engine being located at or near the tail, in the fuselage, and/or on the fuselage of the aircraft.  It would have been obvious to provide the aircraft of Kenworthy as modified by Colborn with an engine at or near the tail, in the fuselage, and/or on the fuselage of the aircraft , and thus the aircraft body would form the machine body for such engine, as taught by Frank  in order to increase the aircraft’s thrust or to manipulate the center of gravity about the aircraft’s lateral (pitch) axis.
Further regarding claim 2, Kenworthy as modified by Colborn and Frank thus far discloses that the machine body comprises a fluid inlet aperture, as configured to allow a respective fluid flow to enter the machine body, and that the flow enters into the system prior to entry into the heat exchanger module.  Kenworthy as modified by Colborn and Frank thus far does not disclose that the machine body comprises two fluid inlet apertures, nor that each of the two fluid inlet apertures are configured to allow a respective fluid flow to enter the machine body, nor that the two fluid flows are blended together prior to entry of the blended fluid flow into the heat exchanger module.
Frank teaches that the machine body comprises two fluid inlet apertures, where each of the two fluid inlet apertures are configured to allow a respective fluid flow to enter the machine body (see the annotated Figure 2 of Frank below), and that the two fluid flows are blended together prior to entry of the blended fluid flow into the heat exchanger module (lines 1-9 of paragraph [0055] of Frank).  It would have been obvious to modify the machine body of Kenworthy as modified by Colborn and Frank to comprise two fluid inlet apertures, where each of the two fluid inlet apertures are configured to allow a respective fluid flow to enter the machine body, and that the two fluid flows are blended together prior to entry of the blended fluid flow into the heat exchanger module  as also taught by Frank to utilize multiple avenues for airflow to enter into the engine in order to improve cooling efficiency such that the maximum amount of heat can be transferred away from the engine and ancillary systems, and/or to provide the flexibility to modify the inlet(s) for reducing the machine body’s overall cross section to minimize drag.


    PNG
    media_image1.png
    585
    971
    media_image1.png
    Greyscale

Annotated Figure 2 of Frank indicating the two fluid flows (both sown as 39a) as well as the merged (blended) incoming fluid flow


Regarding claim 6, Kenworthy as modified by Colborn thus far discloses the method of operating an aircraft as claimed in Claim 5, and an engine (or engines) within a nacelle (or nacelles) which are normally on the wing(s) of the aircraft.  Kenworthy as modified by Colborn thus far does not disclose that step (iii) comprises the steps of: (iii-a) providing the machine body with a fluid inlet aperture, the fluid inlet aperture being configured to allow a respective fluid flow to enter the machine body; (iii-b) the entry of the fluid flow into the heat exchanger module
Frank teaches an aircraft with a fluid flow and a heat exchanger, and that the machine body contains an engine being located at or near the tail, in the fuselage, and/or on the fuselage of the aircraft.  It would have been obvious to provide the aircraft of Kenworthy as modified by Colborn with an engine at or near the tail, in the fuselage, and/or on the fuselage of the aircraft , and thus the aircraft body would form the machine body for such engine, as taught by Frank  in order to increase the aircraft’s thrust or to manipulate the center of gravity about the aircraft’s lateral (pitch) axis.Further regarding claim 6, Kenworthy as modified by Colborn and Frank thus far  discloses that step (iii) comprises the steps of: (iii-a) providing the machine body with a fluid inlet aperture, the fluid inlet aperture being configured to allow a respective fluid flow to enter the machine body; (iii-b) the entry of the fluid flow into the heat exchanger module.  Kenworthy as modified by Colborn and Frank thus far does not disclose providing the machine body with two fluid inlet apertures, nor each of the two fluid inlet apertures being configured to allow a respective fluid flow to enter the machine body; nor blending together the two fluid flows prior to entry of the blended fluid flow into the heat exchanger module.
Frank teaches providing the machine body with two fluid inlet apertures (39a, Figure 2 of Frank), each of the two fluid inlet apertures being configured to allow a respective fluid flow to enter the machine body (the machine body is provided with two fluid inlets as shown in the annotated figure 2 of Frank above), and the blending together the two fluid flows prior to entry of the blended fluid flow into the heat exchanger module (lines 1-9 of paragraph [0055] of Frank).  It would have been obvious to provide the machine body - of Kenworthy as modified by Colborn and Frank - with two fluid inlet apertures, each of the two fluid inlet apertures being configured to allow a respective fluid flow to enter the machine body, and the blending together the two fluid flows prior to entry of the blended fluid flow into the heat exchanger module - as taught by Frank - in order to allow for multiple avenues of airflow to enter into the engine for the improvement of cooling efficiency such that the maximum amount of heat can be transferred away from the engine and ancillary systems, and/or to provide the flexibility to modify the inlet(s) for reducing the machine body’s overall cross section to minimize drag.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy (US 10,253,785 B2) in view of Colborn (US 2017/0009118 A1) as applied to claim 1 above, and further in view of Rowlands (US 6,071,077).
Regarding claim 4, Kenworthy as modified by Colborn thus far discloses the aircraft in claim 1 and a fan assembly (18, Figure 1 of Kenworthy, a fan assembly which does have blade tips that define unspecified fan diameters).  Kenworthy as modified by Colborn thus far does not disclose that the fan assembly comprises a plurality of fan blades defining a fan diameter (D), and the fan diameter D is within the range of 0.3m to 2.0m.
Rowlands teaches an aircraft with a fluid flow and a gas turbine engine, and that the fan assembly comprises a plurality of fan blades (2, Figure 1) defining a fan diameter (the diameter defined by tip 14, Figure 1), and the fan diameter is within the range of 0.3m to 2.0m (lines 27-28 of column 1).  It would have been obvious form the fan assembly  of Kenworthy as modified by Colborn with a plurality of fan blades defining a fan diameter (D), and the fan diameter D is within the range of 0.3m to 2.0m  as taught by Rowlands in order to accommodate practicably-sized fan assemblies that have practicably-sized fan diameters.

Conclusion
The prior art made of record (PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Colman (US-4601202-A) discloses an aircraft with a turbofan engine that has a heat exchanger which is forward of the fan; the heat exchanger transfers a singular heat load both from the engine and from an electronic control ancillary system.  Johnson (US-5694768-A) discloses an aircraft with a turbofan engine with a heat exchanger that is forward of a fan.  Perlak (US-20160369695-A1) discloses a temperature-modulated turbofan engine, for an aircraft, with various heat exchanger layout embodiments.  Stretton (US-20110067412-A1) discloses an aircraft with a turbofan engine with a heat exchanger prior to the fan.  Dev (US-20060225404-A1) discloses an aircraft with a turbofan engine with disclosed fan diameters in various ranges within 0-2 meters.  Rolt (US-20050268612-A1) discloses an aircraft with a turbofan engine and a heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY MICHAEL MCSHANE whose telephone number is (571)272-6406. The examiner can normally be reached by email at Jeffrey.McShane@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached via email at todd.manahan@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.M./Examiner, Art Unit 3741 
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741